Citation Nr: 1142379	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a low back disability or due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's January 2008 substantive appeal included a request for a hearing before the Board at the RO.  In January 2010, the Veteran submitted a statement cancelling the hearing scheduled for March 2010.  The Board therefore finds that the Veteran has withdrawn his request for a hearing and will proceed with the appeal.  38 C.F.R. § 20.702(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  The Veteran contends that service connection is warranted for a low back disability as it was incurred due to a fall during service.  In statements dated throughout the claims period, he reported that he fell of a roof in 1969 while serving in the Republic of Vietnam.  He was then flown to Chu Chi medical center for treatment.  Service records are negative for evidence of a low back injury and a September 2009 response from the National Personnel Records Center (NPRC) indicates that a search of Chu Chi Hospital did not produce any records pertaining to the Veteran.  However, in the October 2011 informal hearing presentation, the Veteran's representative noted that they could not find any record of a hospital in Chu Chi; instead, there were two hospitals in Cu Chi.  Statements from the Veteran reference treatment at both Chu Chi and Cu Chi.  Therefore, the Board finds that a remand is necessary to determine whether there are any outstanding records of treatment for a back condition in 1969 at a military hospital in Cu Chi, Vietnam. 

The Veteran was also provided a VA examination of his lower extremity neuropathy in November 2008.  Sensorimotor peripheral neuropathy of the bilateral lower extremities was diagnosed, but no opinion as to the etiology of the disability was provided.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, an additional VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate facilities and request copies of treatment records from any Army hospitals in Cu Chi, Vietnam for the period between October 31, 1969 and December 31, 1969.  All attempts to obtain these records must be documented in the claims file.  Please note the correct spelling of the Veteran's last name: NEWNAM. 

2.  Then, afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed low back and peripheral neuropathy disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed low back disorder is etiologically related, in whole or in part, to any incident of the Veteran's active service, to include the 1969 back injury reported by the Veteran.  

With respect to any present peripheral neuropathy of the lower extremities, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is  caused or aggravate, in whole or in part, by the Veteran's low back disability or due to the Veteran's presumed herbicide exposure during service.

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


